Citation Nr: 0205645	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1981 RO decision which held that disabilities from a 
September 1979 motor vehicle accident in service were not 
incurred in the line of duty because of willful misconduct.

2.  Entitlement to service connection for disabilities from a 
September 1979 motor vehicle accident in service, based on a 
claim which has been reopened.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.

In a March 1981 administrative decision, the RO held that 
disabilities from a September 1979 vehicle accident in 
service were the result of the veteran's willful misconduct 
and hence were not incurred in the line of duty.  The present 
appeal comes to the Board of Veterans' Appeals (Board) in 
part from a March 1995 RO decision which held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for disabilities incurred in the 
September 1979 vehicle accident.  The Board remanded the case 
in November 1998.  The veteran also appealed a September 1999 
RO decision that there was no CUE in the March 1981 RO 
decision.

In a decision dated in March 2000, the Board, finding that 
new and material evidence had not been submitted, denied the 
veteran's application to reopen his claim for service 
connection for disabilities incurred in the September 1979 
vehicle accident, and denied his claim of CUE in the RO's 
March 1981 administrative decision.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2001 
memorandum decision, the Court vacated the Board's March 2000 
decision and remanded the case to the Board for further 
adjudication.  The October 2001 Court decision held that new 
and material evidence had been submitted, and directed the 
Board to reopen the claim for service connection for 
disabilities incurred in the September 1979 vehicle accident, 
and to then consider the merits of the claim based on all the 
evidence.  The Court also remanded the veteran's CUE claim as 
inextricably intertwined with his claim for service 
connection.


FINDINGS OF FACT

1.  An unappealed March 1981 RO administrative decision held 
that disabilities from a September 1979 motor vehicle 
accident in service were the result of the veteran's willful 
misconduct and not incurred in the line of duty; such RO 
decision was reasonably supported by the evidence then of 
record and prevailing legal authority, and the RO decision 
was not undebatably erroneous.

2.  As found by the Court, since the final March 1981 RO 
decision, new and material evidence has been submitted, and 
there is now a reopened claim for service connection for 
disabilities from the September 1979 motor vehicle accident 
in service.  

3.  Considering all the evidence now of record, while the 
veteran may have been driving with some degree of carelessly 
at the time of the September 1979 motor vehicle accident in 
service, his behavior did not amount to intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of probable consequences.  He currently has some residuals of 
the service accident, such as residuals of a left arm 
fracture.


CONCLUSIONS OF LAW

1.  There was no CUE in the March 1981 RO decision that 
determined that disabilities from a September 1979 vehicle 
accident were not incurred in the line of duty due to willful 
misconduct.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.105(a) (2001).

2.  Based on a reopened claim, injuries (such as a fractured 
left arm) sustained in a September 1979 motor vehicle 
accident were incurred in the line of duty and were not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 105, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m) 
and (n), 3.301, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from December 
1976 to December 1979.

On September 9, 1979, while on active duty, the veteran was 
involved in a motor vehicle accident.  An officer from the 
Texas Department of Public Safety (TDPS) conducted an 
investigation and submitted a "Texas Peace Officer's Accident 
Report" on the incident, dated September [redacted], 1979.  The 
report notes that the veteran was the driver of the vehicle 
and G. S., another serviceman, was the passenger.  According 
to the report, the accident occurred at approximately 11:30 
p.m. on [redacted] near [redacted], Texas.  In the section 
of the report labeled "Describe What Happened," the officer 
states that the veteran was traveling westbound on U.S. 190, 
was passing vehicles on the left shoulder, and lost control 
of his vehicle, traveling across both traffic lanes and off 
the road into an embankment.  The car rolled over three times 
before coming to a stop on its top.  The driver and the 
passenger were thrown free of the vehicle.  The conditions 
were noted to be darkness, clear weather, and dry asphalt, 
with traffic controlled by a center stripe.  

In the section labeled "Factors Contributing to Accident 
(Officer's Opinion)," the officer indicated speeding, 
improper passing, and under the influence of alcohol.  At the 
bottom of the report, under "Police Activity" the veteran's 
name is typed, along with charges of "failed to drive in 
single lane," ticket number [redacted], and "unsafe speed," 
with the same ticket number.  After these entries, the form 
states "Type Alcohol Test" and the word "none" is entered.  
The accident was reported at 11:34 p.m. and the officer 
arrived at 11:37 p.m.  

The back of the form identifies the passenger, the wrecker 
used, and the "Disposition of Killed or Injured" which notes 
that the driver and passenger were taken by separate 
ambulances to Darnall Army Hospital.  The back of the form 
also contains a diagram of the accident drawn by the officer 
showing the car swerve onto the left shoulder, then across 
two lanes onto the right embankment, and roll, ending up on 
its top.  The location of the two people in the car is also 
indicated.  No other vehicles are documented in the diagram.

There is no documentation other than the ticket numbers on 
the accident report to indicate that the veteran was ever 
served with a ticket or scheduled for a municipal court 
hearing regarding the charges noted on the report, and the 
veteran testified on two occasions that he was not given a 
ticket or charged with any offenses as a result of the 
accident.

Service records include Form DA 2173, "Statement of Medical 
Examination and Duty Status."  Only the medical portion of 
the form is completed, the section to be completed by the 
Unit Commander or Unit Adviser is blank.  The medical portion 
was completed on September 14, 1979.  The report states that 
the veteran was admitted at 2:10 a.m. on September 10, 1979, 
and was examined at an unknown hour on September 9, 1979.  He 
had multiple injuries allegedly incurred when the serviceman 
was involved in a motor vehicle accident, as the driver, at 
approximately 11:30 on September 9, 1979, on [redacted].  In 
the section labeled "Medical Opinion" the examiner notes that 
whether the veteran was under the influence of alcohol or 
drugs is unknown, that the veteran was mentally sound, that 
the injury is not likely to result in a claim against the 
government for future medical care, and that the injury was 
incurred in the line of duty based on medical history and 
examination.  The form also notes that a blood alcohol test 
was not made, and that the veteran's disability is temporary.

Service medical records pertaining to the accident reveal 
that the veteran suffered dislocation of the left elbow, 
neurovascular status intact, both bone forearm fracture of 
the left forearm, fracture of the left temporomandibular 
joint, and multiple lacerations and contusions.  Several 
surgeries were performed, including having a steel rod and 
screws placed in his left forearm and skin grafts.

In April 1980, the veteran underwent a VA examination in 
connection with his claim for benefits.  The examiner noted 
the fracture of the mandible, scars, skin grafts, anxiety 
reaction, left elbow dislocation, and the rod and screws in 
the left forearm.  

In August 1980, the RO requested that the veteran complete VA 
Form 21-4176, "Report of Accidental Injury."  His completed 
form confirms the date and place of the accident, noting that 
he was on duty and that it occurred at about 11:45 p.m.  The 
veteran also indicated that the Killeen Police Department 
made a report of the accident.  In response to the question 
on the form "Were alcohol intoxicants, narcotics, drugs or 
misconduct of any kind on the part of persons concerned 
involved in this accident?"  The veteran indicated "No."  In 
the section requesting a full description of how the accident 
occurred, the veteran stated that he was "not sure how it 
happened."  The car just went out of control and he woke up 
in the Army Hospital.  He went on to list his injuries.  

On the back of the form, the veteran indicated that prior to 
the accident he had been swimming at a lake, that the roadway 
was dry, the weather was clear, and that the light was 
"darkness artificial light."  He also stated that he never 
saw the car after the night of the accident and the police 
did not know where it was, so he never knew what caused the 
accident.

In March 1981, based on the above evidence, and an August 
1980 skin examination report, the RO issued an administrative 
decision finding that the veteran's injuries were caused by 
his own willful misconduct and therefore, were not incurred 
during the line of duty.  Specifically, although the decision 
notes the veteran's statement and the medical opinion finding 
that the veteran's injuries were incurred in the line of 
duty, the decision relied on the police report which 
indicated that the accident was caused by the veteran's 
failure to drive in a single lane and his driving at an 
unsafe speed.  The decision concluded that these actions were 
deliberate and intentional, and that as the driver he should 
have known of the possible consequences of his actions in 
driving in this manner.  Notice of the decision was sent to 
the veteran in April 1981 along with notice of his appellate 
rights.  The notice indicates that the veteran's disabilities 
were deemed to have resulted from his own willful misconduct 
and were not incurred in the line of duty.  The veteran did 
not appeal this decision within one year of the date that 
notice was sent to him.

In June 1987 the veteran filed an application for service 
connection for residuals of a fracture of the left forearm 
and residuals of dislocation of the left elbow.  In a July 
1987 letter to the veteran the RO informed him that his claim 
had been denied in 1981 because it was determined that his 
disabilities resulted from his own willful misconduct and 
were not incurred in the line of duty.  In an August 1987 
statement the veteran stated he wished to appeal that 
decision.  The RO then informed the veteran the April 1981 
decision was final, and that to have his claim reconsidered, 
he must submit new and material evidence.  

In February 1988, the veteran, through his representative, 
submitted copies of service personnel and medical records 
pertaining to his treatment in service, a copy of the August 
1987 letter from the RO, and a written statement citing to 
the DA Form 2173 from service in which the doctor expressed a 
medical opinion that the veteran's injuries were incurred in 
the line of duty.  With the exception of the veteran's 
statement, these documents were already of record.

In May 1993 the veteran again submitted an application for 
service connection for residuals of a broken left arm and a 
dislocated left elbow, along with copies of his service 
medical records showing treatment for these injuries during 
service.  Also in May 1993 the RO sent the veteran a letter 
stating that he had to submit new and material evidence not 
previously considered to reopen his claim.  The letter also 
stated that the evidence submitted was duplicative of 
evidence previously submitted.

In May 1994 the veteran submitted another written statement 
with copies of the March 1981 RO decision and the TDPS 
accident report attached.  The statement avers that after 14 
years he has finally gotten the opportunity to see the 
evidence.  He states that the TDPS report contains a false 
interpretation of the events that led up to the accident, and 
that he had provided the police officer with his statement of 
what actually happened.  He denied passing cars on the 
shoulder of the road or speeding.  He also asserted that the 
police officer was not in the vicinity of the accident, while 
he was present, and that the report was fictitious.  

In May 1994 the RO again informed the veteran that the March 
1981 decision was final, and that he must submit new and 
material evidence to reopen his claim.

In July 1994 the veteran submitted another written statement.  
At this time he asserted that he was provided with incorrect 
information in 1981 about his claim and the reason it was 
denied, and that this erroneous information is what led him 
to forego an appeal.  He also reiterated his assertion that 
he was not passing vehicles on the left shoulder of the road 
or speeding.  He stated that he had picked up the passenger, 
G. S., at a tavern where he had dropped him off earlier in 
the evening, and was driving back to the barracks when he 
felt a loud bang in the rear of the car sending it out of 
control from the left side of the road across to the right.  
At this point the veteran lost consciousness from a head 
injury.  In the hospital he spoke with a police officer and 
provided what he knew about the accident, stating that he did 
not know what sent the car our of control.  He said the 
police officer only asked him about three questions.  The 
veteran's statement also challenged the validity of the 
police report because the officer was not an eyewitness to 
the accident.  He again expressed his disagreement with the 
finding of willful misconduct, indicating that he did not 
know what this meant in 1981.

He submitted another statement in July 1994 repeating his 
assertion that he was told by his case worker in 1981 that an 
appeal would be useless because not in the line of duty meant 
that he was not on duty at the time of the accident, and 
reiterating that the police report is not proof because it 
was not an eyewitness account, unlike his version of events 
which is an eyewitness account.  He asserted that the police 
report is a hypothesis at best.

In December 1994 the veteran had a hearing at the RO.  At 
this hearing he testified that on the date of the accident he 
dropped his buddy at a club, but did not drink.  He then went 
to the lake and swam by himself.  He also asserted that the 
VA withheld the TDPS police report from him for 14 years, and 
denied that it supported the VA's assertions that he was 
speeding or making unsafe lane changes.  He also testified 
that he was never given tickets for these charges.  The 
veteran asserted that the VA had no proof of willful 
misconduct and that the actions they charged him with were 
not on the police report.  He stated that he agreed with the 
diagram on the back of the report as to what happened in the 
accident.  The veteran was informed that if he disputed the 
contents of the report he could attempt to get the TDPS to 
correct it.  The veteran's representative stated that no 
other police agency other than the TDPS issued a report in 
connection with the accident.  

In a February 1995 Report of Contact, VA Form 119, the RO 
noted that they had contacted the RO through which G.S., the 
passenger in the vehicle, had received benefits, and were 
informed that G.S. had no recollection at all about the 
events of the accident, or preceding the accident, that he 
had suffered a severe head injury resulting in his being in a 
coma for five weeks after the accident.  

In March 1995 the RO sent the veteran a letter denying his 
petition to reopen his claim for service connection for 
disabilities resulting from his accident in 1979, finding 
that he had not submitted new and material evidence.  In 
March 1995 the veteran disagreed with this determination.

In June 1995 the veteran submitted a statement indicating 
that he had contacted the TDPS, and was informed that if he 
had been charged with anything there would be a docket number 
and a ticket number and that this information would be 
included in the papers sent with the police report.  
According to the veteran, the TDPS had no record of the 
veteran owing any money to the state of Texas.  The veteran 
repeated his assertion that he had never been charged with 
any violation or received any tickets.  He added that the 
TDPS had informed him that the "none" typed on the ticket 
means he was not charged with either violation because of 
lack of evidence.

In July 1995 the veteran was provided with a statement of the 
case, and he submitted a substantive appeal the same month, 
requesting a hearing before a member of the Board.  

In October 1998, the veteran's representative submitted a 
claim asserting CUE in the RO's March 1981 decision.  The 
claim states that the medical finding on the DA Form 2173 
from service, which concluded that the veteran's injuries 
were incurred in the line of duty, was binding on the RO 
absent overwhelming evidence of willful misconduct according 
to the M21-1, Part IV, 11.03(a).

In November 1998 the Board remanded the veteran's claim so 
that a hearing before a member of the Board could be 
scheduled, but on remand the veteran waived his right to a 
Board hearing and selected a hearing with an RO official 
instead.  

A hearing before the RO was held in June 1999.  He testified 
that the night of the accident he dropped his friend of at a 
bar around 8:00 p.m., that he went in to see if any of his 
Company were present, but they were not, so he left and did 
not have a drink.  He went to the lake, and drove around and 
swam until around 11:00 p.m., then went to pick up his friend 
at the bar.  He stated that he did not drink or take any 
medications at all that night because he had been on a health 
"kick" for approximately eight to ten months prior to this 
time.  His friend had been drinking and fell asleep almost 
immediately after he picked him up.  The veteran testified 
that he was not tired.  He was driving 55 miles per hour in 
the left lane when he heard a bang and the car started going 
out of control.  The boom was near the back of the car.  He 
thought a tire blew out.  There were other cars on the road, 
but they were no danger to him, and he does not recall seeing 
anyone in his rearview mirror.  He affirmatively states that 
he did not attempt to pass another vehicle.  The car veered 
to the left after the bang, and he tried to pull the car back 
on the road and it flipped.  

He stated that he talked to the police officer after the 
accident, but not the night of the accident, and the 
policeman stated that he had looked at the car, but the car 
was too badly damaged to determine if a tire had blown or 
what had happened.  He was not issued any traffic violations, 
summons to municipal court, his license was not suspended, he 
was not issued any disciplinary action by the Army, and he 
was not sued by G.S.  He did not report the accident to his 
insurance because he got out of the service almost 
immediately after leaving the hospital, and he left Texas.  
He also confirmed his earlier assertion that the diagram on 
the back of the police report was an accurate drawing of what 
occurred.  

His attorney has argued at the hearing and in pleadings 
before both the Court and the Board that the March 1981 
decision contains CUE because the RO impermissibly shifted 
the burden of proof to the veteran to prove he had not 
engaged in willful misconduct, the veteran's due process 
right to challenge the evidence against him was violated 
because he did not get to see the police report prior to the 
RO's decision, there was no factual basis for the willful 
finding because the police officer's conclusions were not 
adjudicated fact, and there was no factual basis for 
determining the veteran's state of mind or intent on the 
night of the accident.

II.  Analysis

A.  CUE in the 1981 RO decision

In a March 1981 administrative decision, the RO held that the 
disabilities incurred in the September 1979 vehicle accident 
in service were the result of the veteran's willful 
misconduct and not incurred in the line of duty.

In pertinent part, legal authority provides that service 
connection may be granted for disability due to injury which 
was incurred in or aggravated by active service, in the line 
of duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.301, 3.303.  
An injury incurred during active service will be deemed to 
have been incurred in line of duty unless such injury was a 
result of the person's own willful misconduct.  A service 
department finding that injury was in the line of duty will 
be binding on the VA unless it is patently inconsistent with 
the facts and the requirements of laws administered by the 
VA.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violations of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury.  A service department finding that injury was not due 
to willful misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(n).  See, 
generally, Yeoman v. West, 140 F.3d 1443 (Fed.Cir. 1998) 
(upholding validity of willful misconduct provisions).  The 
Board notes that the basic provisions on line of duty and 
willful misconduct were the same in March 1981 as they are 
today.

The veteran claims there was CUE in the March 1981 RO 
administrative decision which held that the disabilities 
incurred in the September 1979 accident were the result of 
his own willful misconduct and were thus not incurred in the 
line of duty.  He did not appeal that decision, and it is 
thus considered final, although it may be reversed if found 
to be based on CUE.  38 U.S.C.A. § 7105.  Legal authority 
provides that where CUE is found in a prior RO decision, such 
decision will be reversed or revised, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See, e.g., Brown v. Principi, 15 Vet.App. 421 
(2002); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); 
Baldwin v. West, 15 Vet.App. 302 (2001) and 13 Vet. App. 1 
(1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link 
v. West, 12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 
Vet. App. 310 (1992).

The veteran asserts several grounds for his contention that 
the RO committed CUE in its 1981 administrative decision.  
Initially, he states that the RO committed CUE by not 
accepting as binding the September 1979 DA Form 2173 
statement by a medical examiner that the veteran's injuries 
were incurred in the line of duty.  This statement was before 
the RO in 1981 and was considered by the RO.  However, the RO 
was not compelled by law to accept it as determinative of the 
VA decision on line of duty.  The medical opinion does not 
constitute a binding legal determination of line of duty 
issued by a service department.  Given that the RO was not 
bound to accept this determination as binding, the veteran's 
argument amounts to a disagreement over the weighing of the 
facts of record at the time of the 1981 decision, and this 
does not rise to the level of CUE.

The veteran also argues that the RO committed CUE by even 
considering the police report, and he and his attorney allege 
various due process violations in the RO handling of the 
claim in 1981.  Specifically, they assert that the veteran 
was not provided notice of the police report and was not 
given the opportunity to respond to the information in the 
police report.  The Board notes that the VA proceedings 
occurring in 1981, concerning questions surrounding a claim 
for disability compensation benefits, were not criminal 
proceedings or quasi-criminal proceedings, as alleged by the 
veteran's attorney, and the same protections provided to 
criminal defendants were not applicable.  

In any case, the veteran was on notice that the police report 
was to be considered since he was the one who identified the 
presence of the report to the RO in his August 1980 "Report 
of Accidental Injury."  Additionally, he was given the 
opportunity to present his version of what occurred during 
the accident in his August 1980 statement, which was 
solicited by the RO, and considered.  His response was that 
he was not sure how the accident happened.  Therefore, at the 
time of the 1981 decision, the police report was 
uncontroverted and provided evidence upon which a VA 
adjudicator might reasonably find that there was unsafe and 
illegal driving by the veteran which caused his one-car 
accident.  (Although the report also refers to alcohol being 
a factor in the accident, the RO did not base its decision on 
that information.)  

The veteran's attorney also alleges that the police report 
was not an appropriate basis for any factual findings by the 
RO because it does not contain adjudicated facts, but merely 
the opinion of the police officer, that the RO impermissibly 
shifted the burden of proof to the veteran by considering the 
police report, and that there was no factual basis for 
supporting a conclusion that the veteran's actions were 
willful.  There is no law that only facts resulting from an 
adjudication may be considered in a VA compensation 
determination, and the RO's consideration of the findings of 
an official police report in making its decision was not 
legal error, nor did it impermissibly shift the burden to the 
veteran.  As to whether the facts supported a finding that 
the veteran's actions were willful, given that the RO 
properly considered the police report, this argument 
constitutes an attempt to challenge the RO's weighing of the 
facts in the 1981 decision, and disagreements over how facts 
are evaluated do not constitute CUE.

None of the recent allegations by the veteran and his 
attorney give any support for a finding of CUE in the 1981 RO 
line of duty decision.  In the end, the veteran merely 
disputes how the RO weighed and evaluated the evidence which 
was before it in 1981, but such does may not serve as a basis 
for CUE.  Based on the evidence of record and legal authority 
at the time, the March 1981 RO line of duty decision was not 
undebatably erroneous; it was not based on CUE.  Thus the CUE 
claim is denied.

B.  Reopened claim for service connection for disabilities 
from the September 1979 motor vehicle accident in service.

The October 2001 Court decision in the present case has 
declared that the previously denied claim for service 
connection for disabilities from the September 1979 motor 
vehicle accident in service, including the underlying issue 
of line of duty and misconduct, has been reopened by new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Thus the Board must now 
review the reopened service-connection claim on a de novo 
basis, considering all the evidence, both old and new.  
Manio, supra.  

Unlike the high hurdle of proof involved in a CUE claim, de 
novo review of a reopened claim permits a fresh look at all 
the evidence, and perhaps even a difference of opinion in 
interpreting and weighing evidence.  And, of course, the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), may be 
considered in a claim that has been reopened.

The initial determination in this case, as when the claim was 
earlier reviewed, is whether the veteran's injuries in the 
September 1979 motor vehicle accident were incurred in the 
line of duty or were the result of willful misconduct.  

It bears repeating that willful misconduct involves an act of 
conscious wrongdoing or known prohibited action, and it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of the probable 
consequences.  38 C.F.R. § 3.1(n).  An individual's state of 
mind may be inferred from the facts and circumstances 
surrounding an incident.  Looking at all the old and new 
evidence concerning facts and circumstances of the September 
1979 service vehicle accident, there is reliable information 
that the veteran was at least driving with some degree of 
carelessness, reportedly exceeding the speed limit to some 
degree and not staying in his lane.  On the other hand, mere 
technical violations of police regulations or ordinances will 
not per se constitute willful misconduct.  Many an accident 
involves less-than-perfect judgment and some degree of 
negligence or simple carelessness on the part of the person 
involved, but the more culpable state of mind, set forth in 
the definition of willful misconduct, is not always present.  

Based on the evidence now of record, including the police 
report and the veteran's statements, reasonable adjudicators 
could disagree as to whether or not the veteran, at the time 
of the September 1979 service accident, was operating his 
vehicle in a fashion evincing knowledge of or wanton and 
reckless disregard of the probable consequences.  As the 
evidence is about evenly balanced on this point, the Board 
resolves reasonable doubt (38 U.S.C.A. § 5107(b)) in the 
veteran's favor and finds there was no willful misconduct on 
his part in the accident and associated injuries.

As the veteran's injuries in the September 1979 service 
vehicle accident were not due to his own willful misconduct, 
it follows that they were incurred in the line of duty, and 
residuals of the injuries (such as a broken left arm) are 
service connected.  The RO will take appropriate steps to 
identify the service-connected residuals of injuries from the 
September 1979 service vehicle accident.


ORDER

The claim that there was CUE in a March 1981 RO decision, 
which found that disabilities from a September 1979 vehicle 
accident in service were not incurred in the line of duty due 
to willful misconduct, is denied.

Based on a claim which has been reopened by new and material 
evidence, disabilities from a September 1979 vehicle accident 
in service were incurred in the line of duty and not due to 
willful misconduct, and service connection for disabilities 
from the September 1979 vehicle accident is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

